DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 9, 
			Claimed phrase and/clause is so confused to define scope of claim.  It is not 			clear which claimed element comprises multilayers, which claimed element severs as a 			connection structure between the metal wiring and doped region at a next layer.
►	With respect to claim 13,
			“the semiconductor substrate” lacking antecedent basic renders the claim 				indefinite.  It is not clear where “the semiconductor substrate” comes from and is located.
►	With respect to claim 14,
			Scope of claim cannot be defined since it is not clear that claim 14 depends on claim 13 or claim 1.
►	With respect to claim 13,

►	With respect to claim 18,
			“the oxide layer lacks antecedent basic.  In addition, it is not clear how the claimed dielectric constant is defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 16-17 are  rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)] as being anticipated  by Nie et al [CN101989568]
►	With respect to claim 1, Nie et al (figs 2-3d, whole text document) discloses the claimed method for copper plating filing comprising:
		step 1:	 	forming a hole (101/102, fig 3a) in a dielectric layer (100);
		step 2: 	forming a copper seed layer (105, fig 3b) on an inner surface of the hole; 
		step 3: 	allowing a waiting time after forming the copper seed layer and before 					performing a copper plating process, wherein during the waiting time, a 					surface of the copper seed layer is oxidized to form a copper oxide layer 					(107); 

	step 5: 	filling a copper layer(106, fig 3d)  into the hole in the copper plating process afterwards; wherein, the copper oxide layer on the surface of the copper seed layer is reduced to copper in the reduction process, and wherein a thickness of the copper seed layers on the inner surface of the hole is uniform.
►	With respect to claim 2, Nie et al discloses forming a copper diffusion barrier layer  (104, fig 3a) before forming the copper seed layer (105)  in step 2, wherein the copper diffusion barrier layer is formed on the inner surface of the hole, and wherein the copper seed layer is formed on the surface of the copper diffusion barrier layer.
►	With respect to claim 3, Nie et al (text [0037]) discloses the copper seed layer is formed by a physical vapor deposition process (PVD).
►	With respect to claim 4, Nie et al (text [0035]) discloses the copper diffusion barrier layer is formed by a physical vapor deposition process (PVD).
►	With respect to claim 5, Nie et al (text [0035]) discloses wherein a material of the copper diffusion barrier layer includes tantalum (Ta) or tantalum nitride (TaN).
►	With respect to claim 6, Nie et al (text [0040]) discloses wherein the reduction process in step 3 is performed by using an ammonia solution.
►	With respect to claim 7, Nie et al discloses wherein the dielectric layer in step 1 is an interlayer film.
►	With respect to claims 16 and 17,  Nie et al discloses the hole in a through-hole and a trench.
►	With respect to claim 7, Nie et al discloses wherein the dielectric layer in step 1 is an interlayer film.
►	With respect to claims 16 and 17,  Nie et al discloses the hole in a through-hole and a trench.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15 and 18, as being best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Nie et al [CN101989568] in view of Lu et al [CN10204427]
►	With respect to claim 8, Nie et al substantially discloses the claimed method but does not expressly teach wherein the copper seed layer is also extended to a surface of the interlayer film outside the hole ; and wherein the copper layer filled in is extended to the surface of the interlayer film outside the hole; and wherein the method further comprises performing a chemical mechanical grinding process after step 4, to remove the copper layer on the surface of the interlayer film outside the hole and to planarize the copper layer in the hole be flush with the surface of the interlayer film outside the hole.
		However, Lu et al teaches wherein the copper seed layer (204, fig 13) is also extended to a surface of the interlayer film (201) outside the hole ; and wherein the copper layer (206b, fig 14) filled in is extended to the surface of the interlayer film outside the hole; and wherein the method further comprises performing a chemical mechanical grinding process after step 4, to remove the copper layer on the surface of the interlayer film outside the hole and to planarize the copper layer in the hole be flush with the surface of the interlayer film outside the hole.
		Therefore, it would obvious for those skilled in the art to modify process of Nie et al to form the copper seed layer, the copper filled layer and perform CMP as being claimed, per taught by Lu et al, for provide a copper interconnect as needed for device.
 a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
►	With respect to claims 10-11, Nie et at substantially discloses the claimed method but does not expressly teaches wherein an acidic solution is used in the copper plating process in step 4 for reducing process on the  copper oxide layer wherein the acid solution used in the copper plating process includes sulfuric acid.
		However, Lu et al (text [0010]-[0014]) teaches the acidic solution is used in the copper plating process for reducing process on the  copper oxide layer wherein the acid solution used in the copper plating process includes sulfuric acid.
		Therefore, it would have been obvious for those skilled in the art to modify process of Nie et al by using the sulfuric acid in the copper plating process as being claimed, per taught Lu et al, to provide copper interconnection with less defect and increased reliability.
►	With respect to claim 12, oxide layer is a known material for interlayer film of dielectric film.  Selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301. See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 
►	With respect to claim 15, using a silicon substrate for a semiconductor substrate supporting the dielectric layer is well known in the art.
►	With respect to claim 18, using the dielectric layer with a dielectric constant lower than silicon oxide was well-known in the art for process of copper plating fill to provide copper interconnection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819